REASONS FOR ALLOWANCE
Claims 1-17 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising an adjustment device, configured to move a first bevel gear and a second bevel gear that are disposed on a base and are meshed with each other, the adjustment device comprising: a first adjustment assembly, comprising: a first fluid-driven power source, comprising a first cylinder housing and a first piston, wherein the first cylinder housing is configured to be disposed on the base, the first piston is movably disposed on the first cylinder housing, the first bevel gear is configured to be disposed on the first piston, and the first piston is configured to move the first bevel gear along a first axial direction; a first brake component, configured to be disposed on the base and configured to stop or release the first piston; and a first displacement sensor, disposed on the first cylinder housing and configured to generate a displacement data related to the first piston; and a second adjustment assembly, comprising: a second fluid-driven power source, comprising a second cylinder housing and a second piston, wherein the second cylinder housing is configured to be disposed on the base, the second piston is movably disposed on the second cylinder housing, the second bevel gear is configured to be disposed on the second piston, and the second piston is configured to move the second bevel gear along a second axial direction different from the first axial direction; a second brake component, disposed on the base and configured to stop or release the second piston; and a second displacement sensor, disposed on the second cylinder housing and configured to generate a displacement data related to the second piston, as required by claim 1; and an adjustment method, configured to move at least one of a first bevel gear and a second bevel gear that are meshed with each other, the adjustment method comprising: activating a first brake component to release a first piston of a first fluid-driven power source, wherein the first bevel gear is configured to be disposed on the first piston; adjusting an amount of a working fluid that enters into the first fluid-driven power source by a first driving device so as to force the first piston to move relative to a first cylinder housing of the first fluid-driven power source; detecting a displacement of the first piston by a first displacement sensor; and stopping the first piston by the first brake component as the first piston has moved by a predetermined displacement, as required by claim 11. Sheechan et al. (U.S. Patent No. 6,785,943 B2) discloses an adjustment device configured to move at least one of a first bevel gear (80; FIG. 2) and a second bevel gear (50; FIG. 2) that are meshed with each other by adjusting an amount of working fluid that enters into a first fluid-driven power source by a first driving device so as to force a first piston (111; FIG. 4) to move relative to a first cylinder housing (108, 110) of the first fluid-driven power source; detecting a displacement of the first piston by a first displacement sensor (170, 172; FIG. 4); and stopping the first piston by the first brake component as the first piston has moved by a predetermined displacement (e.g. via shoulder 184).  However, Sheechan et al. does not disclose or render obvious the claim combination comprising, inter alia, a first brake component configured to be disposed on the base and configured to stop or release the first piston; the step of activating the first brake component to release the first piston for adjustment; a second piston moving relative to a second cylinder so that the second bevel gear moves along a second axial direction different from the first axial direction; a second brake component, or second displacement sensor.  Brandon (U.S. Patent No. 2,924,125 A) discloses an adjustment device configured to move a first bevel gear and a second bevel gear via a fluid driven power source.  However, Brandon does not disclose or render obvious the claim combination comprising, inter alia, a first or second piston; a first or second brake component; the first brake component configured to be disposed on the base and configured to stop or release the first piston; the step of activating the first brake component to release the first piston for adjustment; or the second piston moving relative to a second cylinder so that the second bevel gear moves along a second axial direction different from the first axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526. The examiner can normally be reached Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656